Citation Nr: 1750921	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation from July 1, 2000 through April 13, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1969 to November 1971 and from July 1981 to January 1988. The Veteran died in late 1988. 

The Veteran's death was service connected in a November 1988 rating decision. The Veteran's surviving spouse (appellant) was remarried in July 2000.

In May 2011 VA notified the appellant that DIC benefits would be reinstated effective May 1, 2010 due to the termination of her July 2000 marriage. This matter came before the Board of Veterans' Appeals (Board) on appeal from the May 2011 decision of the Pension Management Center in Milwaukee, Wisconsin.

The appellant filed a Notice of Disagreement (NOD) in January 2012. In her January 2014 VA Form 9, the appellant stated that she was entitled to continued DIC benefits during her marriage from July 2000 to April 2010. 

Pursuant to VA's duties to notify and assist the appellant, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In February 2017, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

During the appellant's February 2017 hearing testimony she indicated that her DIC benefits were improperly terminated at some point prior to her July 2000 marriage. In August 2017, the appellant submitted a document titled "Notice of Disagreement" and requested DIC benefits from 1988 to July 2000. 

In the appellant's January 2014 VA Form 9, she stated that she would like to make a claim for retroactive SBP payments.

The issues of retroactive SBP payments and entitlement to DIC benefits for the period from 1988 to July 2000 have been raised by the record in statements in January 2014, February 2017, and August 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. The Veteran died while married to the appellant and the Veteran's cause of death was service-connected in November 1988.

2. The appellant was remarried from July 14, 2000 to April 13, 2010. 

3. The appellant was 45 years old when she remarried in July 2000. 

CONCLUSION OF LAW

Discontinuance of the appellant's DIC benefits, for the period from July 14, 2000 to April 13, 2010 was proper, and the appeal is denied. 38 U.S.C.A. §§ 101, 103, 1311, 5112 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.55, 3.105(h), 3.500(n), 3.502(d) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.50(a), a spouse is a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017). VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1 (j); Hopkins v. Nicholson, 19 Vet. App. 165, 169 (2005).

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14) (West 2014); 38 C.F.R. § 3.5 (a)(1) (2017). 

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e. continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55 , has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2017).

As noted above, although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to this general rule. See 38 C.F.R. §§ 3.55 (a)(1)-(10) (2017); see also 38 U.S.C.A. §§ 103(d), 1311(e). Only one of the possible exceptions listed in 38 C.F.R. § 3.55(a) is potentially applicable here. Specifically, pursuant to 38 C.F.R. § 3.55(a)(10)(ii), a surviving spouse who remarried after the age of 57, but before December 16, 2003, may be eligible for DIC compensation under 38 U.S.C.A. § 1311, but only if the application for such benefits was received by VA before December 16, 2004.

Under 38 C.F.R. § 3.105(h), where a discontinuance of benefits is warranted by reason of information received concerning income, net worth, dependency, marital, or other status, a proposal for the discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final adverse action will be taken and the award will be discontinued effective as specified under the provisions of §§ 3.500 through 3.503 of this part. Id. 

Except as otherwise specified, the effective date of discontinuance of DIC benefits shall be fixed in accordance with the facts found. 38 U.S.C.A. § 5112(a) (West 2014); 38 C.F.R. § 3.500 (2017). The effective date of a discontinuance of DIC benefits by reason of remarriage of a payee shall be the last day of the month before such remarriage occurs. 38 U.S.C.A. § 5112(b)(1); 38 C.F.R. §§ 3.500 (n)(1); 3.502(d). 

Photocopies of documents necessary to establish birth, death, marriage, or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are acceptable as evidence if VA is satisfied that the copies are genuine and free from alteration. 38 C.F.R. § 3.204(c). 

The claimant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing. See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The Veteran's death was service-connected in November 1988 rating decision.

A marriage certificate from July 2000 indicates the appellant was remarried on July 14, 2000. A November 2011 form indicates the appellant's remarriage was terminated on April 13, 2010. The form also indicates the appellant has a date of birth of June 9, 1955. 

In January 2012, the appellant submitted an NOD and an accompanying lay statement indicating the Veteran died from Ischemic Heart Disease secondary to Agent Orange exposure. The Board acknowledges the appellant's statements and notes the Veteran's death has already been service-connected.

In January 2014, the appellant submitted a VA Form 9 reiterating her previous statements regarding Ischemic Heart Disease and stating that DIC benefits should not have been discontinued from July 2000 to April 2010.

In the appellant's February 2017 hearing testimony she stated that she should have received DIC benefits during her marriage from July 2000 to April 2010. 

The Board has reviewed the appellant's statements. Discontinuance of the appellant's DIC benefits, for the period from July 14, 2000 to April 13, 2010 was proper as a matter of law. The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Discontinuance of the appellant's DIC benefits, for the period from July 24, 2000 to April 13, 2010, was proper, and the appeal is denied




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


